Citation Nr: 0734410	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  99-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  What evaluation is warranted for lumbar arthritis from 
March 30, 1998?

2.  Entitlement to a separate rating for left lower extremity 
sciatic neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1978, and from June 1980 to March 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which, in relevant part, 
granted service connection for arthritis of the lumbar spine, 
and assigned an initial noncompensable rating.  The veteran 
appealed.  Under Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999), when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection.  Jurisdiction over 
the case was later transferred to the RO in Cleveland, Ohio.

Previously, in February 2002, the Board ordered that 
development be undertaken by                the Board's 
Evidence Development Unit (EDU) under 38 C.F.R. § 19.9(a)(2) 
(2002).  In May 2003, the U. S. Court of Appeals for the 
Federal Circuit in  Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
invalidated the portion of 38 C.F.R. § 19.9 providing that 
the Board could develop and consider additional evidence 
without having to remand the case to the RO.  Consequently, 
in October 2003 the Board remanded the case for 
readjudication of the claim based on the recently obtained 
evidence.

Then in an October 2004 rating decision, the rating assigned 
for the veteran's lumbar spine arthritis was increased to 10 
percent effective from March 30, 1998, and to 40 percent 
disabling from August 21, 2001.  Notwithstanding this award, 
there remain higher levels of compensation available under 
the rating schedule,   and therefore it is presumed the 
veteran is continuing his claim for an increased rating.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In December 2006, the Board again remanded the appeal, 
primarily to clarify the status of the veteran's 
representation.  Also, in light of the veteran's request to 
withdraw his appeal concerning the issues of entitlement to 
increased evaluations for fibromyalgia, residuals of a right 
first metatarsal fracture, residuals of a right distal fibula 
fracture, and left ankle arthritis, those matters were 
dismissed.  Since then, in the absence of any change in the 
status of the veteran's representation, his designated 
representative remains The American Legion. 

The Board further notes that during the pendency of the 
appeal the veteran raised the additional issues of 
entitlement to service connection for depression and 
dermatitis.  Accordingly, these claims are referred back to 
the RO for appropriate development and consideration.

The veteran has likewise raised the issue of entitlement to a 
total rating based on individual unemployability (TDIU), 
which is not inextricably intertwined with his claim for 
increase for a lumbar spine disorder.  In the prior December 
2006 remand, the Board referred this matter to the RO for 
initial adjudication.  The TDIU claim still has not been 
adjudicated, however, and thus it is again referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.	From March 30, 1998 to August 20, 2001, the veteran's 
lumbar arthritis was not productive of more than slight 
limitation of lumbar motion, and it did not involve moderate 
symptoms of an intervertebral disc syndrome with recurring 
attacks.

2.	From August 21, 2001 to September 22, 2002, the veteran 
was in receipt of the highest available disability rating 
based on limitation of lumbar motion without ankylosis; he 
did not demonstrate a pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy.

3.	For the period from September 23, 2002 an increased 
schedular rating may not be assigned based on limitation of 
lumbar motion without ankylosis, and there was no indication 
of any incapacitating episodes due to an intervertebral disc 
syndrome.

4.	Since August 2001, the veteran has clinically presented 
mild, incomplete left lower extremity sciatic nerve 
paralysis.


CONCLUSIONS OF LAW

1.	The criteria for a rating greater than 10 percent for 
lumbar arthritis, from March 30, 1998 to August 20, 2001 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5010, 5292 and 5295 (2001).  

2.	The criteria for a rating greater than 40 percent for 
lumbar arthritis, from August 21, 2001 to the present, based 
on orthopedic impairment, are not met .  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5010, 5237, 5243 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2002).

3.	The criteria for a separate 10 percent rating since August 
21, 2001, for left lower extremity sciatica due to lumbar 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.124, 4.124a, Diagnostic Code 8720 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2001 and 
December 2006 correspondence, as well as a July 2007 
supplemental statement of the case of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording him a VA examination.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  

Background

The service medical records indicate evaluation and treatment 
for a lumbosacral sprain, and a Medical Board report 
documented mid-back pain due to fibromyalgia.

A May 1999 rating decision granted service connection for 
lumbar arthritis, with a noncompensable rating, effective 
March 30, 1998.  In an October 2004 rating decision, the 
evaluation was increased to 10 percent from March 30, 1998, 
and to 40 percent disabling from August 21, 2001.  

A December 1998 VA examination noted a history of lumbar 
arthritis.  The veteran complained of low back pain, 
weakness, fatigue and lack of endurance; with flare-ups that 
occurred weekly and lasted from  hours to a day sometimes.  
He did not report any radicular pain down his legs.  
Objective examination of the thoracic spine revealed forward 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion 30 degrees, and rotation 30 degrees.  There was no 
painful motion, muscle spasm, weakness or tenderness.  
Neurological evaluation indicated normal lower extremity 
motor function without sensory loss.  Reflexes were equal and 
physiological.  There was no muscle weakness or wasting.  The 
diagnosis was lumbar arthritis, with no abnormal findings, 
other than x-ray osteoarthritis changes, prognosis guarded.  
An x-ray established intravertebral disc space narrowed at 
L3-L4, and mild narrowing of the L4-L5 disc space. 

The outpatient treatment records from several VA medical 
centers since 1998 demonstrate continuing evaluation for 
lumbar pain, with suspected disc involvement.  The June 1998 
evaluation report on file states an assessment of 
degenerative arthritis, and indicates some loss of range of 
motion.  An August 2000 physician's report notes degenerative 
disc disease, amongst other disorders, which was treated 
through use of prescription pain medication.  An August 2001 
report indicates that the veteran presented with multiple 
symptoms, including tingling in the left lower extremity.  
Lumbar motion was decreased 25 percent for all motions due to 
pain.  Strength in the left lower extremity was normal.  The 
assessment was chronic multiple joint pain, including 
longstanding back pain.  A September 2001 x-ray evaluation 
showed mild degenerative changes, with straightening of the 
lumbar spine suggestive of muscle spasm.  

In October 2001, the veteran appeared to have exquisite low 
back pain with radiation particularly into his left leg and 
buttocks, and numbness over the left anterior thigh.  His 
gait was slow and labored by pain.  Deep tendon reflexes were 
1+ bilaterally throughout except for an absent ankle jerk.  
An x-ray evaluation in February 2002, revealed marked 
straightening of the normal lumbar curve, and disc space 
narrowing of L3-4 and L5-L1.  A May 2002 report showed small 
disc herniation at the L4-L5 level.  A November 2002 
physician's assessment indicated lumbar spine degenerative 
disc disease.  

In December 2001, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge, and he 
recounted continuing low back pathology, describing 
limitations in overall spinal mobility, and manifestations 
perceived as a pinched nerve affecting his ability to walk at 
times.

An August 2004 VA orthopedic examination noted multiple 
herniated discs and chronic back pain since service, with a 
lumbar laminectomy procedure in  November 2003 which provided 
minimal assistance with pain control.  Physical examination 
revealed no swelling, erythema, heat or lesions.  The veteran 
had thoracic and lumbar paraspinous tenderness.  Painful 
motion was demonstrated in all planes of movement, but there 
was no evidence of ankylosis.  Straight leg raising was 
positive at 80 degrees on the right side and at 60 degrees on 
the left.  Patellar and ankle reflexes were 2+ on the right 
side  and 1+ on the left.  X-ray studies showed a significant 
increase in degenerative disc disease at L2-L3 through L5-S1.  
Degenerative facet disease was shown on the right at L5-S1.

On VA examination again in July 2005, the veteran reported 
having continued pain, aggravated by sitting or standing, 
that radiated down both hips, and down the posterior aspect 
of the left leg to the foot.  There were no significant 
flare-ups.  He had no hospitalizations for the low back, and 
no physician ordered bed rest.  Range of motion testing 
revealed painful motion in all planes of movement without 
ankylosis.  Repetitive motion did not change these findings.  
Motor examination was normal, with normal hip, knee and 
extensor hallucis longus strength.  There were decreased knee 
and ankle jerks on the left compared to the right.  The right 
side was 2+, whereas the left side at the knee was about 
1/2+, and at the ankle equivocal.  The veteran complained of 
some heightened sensitivity along the lateral and posterior 
aspects of the posterior left leg and left ankle.  The 
physician explained that the symptoms the veteran had in the 
ankle and foot were more likely due to the back pain than 
recent ankle problems.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating             
will be assigned.  38 C.F.R. § 4.7.  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.

The veteran was in receipt of a 10 percent evaluation for 
arthritis of the lumbar spine from March 30, 1998 to August 
20, 2001, and he has been assigned a 40 percent evaluation 
since under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 for traumatic arthritis, to be rated on the basis 
of degenerative arthritis.  Arthritis is evaluated based on 
limited motion.  38 C.F.R. § 4.71a.

Since the veteran filed his claim for increase, there have 
been several changes in  the criteria for rating 
musculoskeletal disabilities under 38 C.F.R. § 4.71a, 
including intervertebral disc syndrome under Diagnostic Code 
5293.  Initially, the new criteria for evaluating 
intervertebral disc syndrome became effective September 23, 
2002.  Further regulatory changes for evaluating all other 
back disorders became effective September 26, 2003, but these 
did not change the way intervertebral disc syndrome was 
rated, except for renumbering Diagnostic Code 5293 as 
Diagnostic Code 5243.  The new criteria changed the criteria 
for rating limitation of lumbar motion.

The veteran was notified of the changes in criteria for both 
general musculoskeletal disabilities of the spine, and 
intervertebral disc syndrome in a July 2007 supplemental 
statement of the case.  A June 1999 statement of the case 
provided citation to the original criteria upon which to rate 
limitation of motion.  Admittedly, that document did not set 
forth citation to the original rating criteria for 
intervertebral disc syndrome, in effect prior to September 
23, 2002.  As explained below, however, given that there is 
little if any indication of intervertebral disc syndrome 
manifestations prior to that date, nor is there further 
relevant evidence not yet obtained.  Hence, adjudication of 
this claim may proceed.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved. 
 
Prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, provided a 10 percent rating for mild 
intervertebral disc syndrome symptoms.  A 20 percent rating  
was warranted for moderate symptoms with recurring attacks.  
A 40 percent evaluation required severe symptoms with 
recurring attacks and intermittent relief.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief, warranted a 60 percent 
evaluation.  38 C.F.R. § 4.71a,    Diagnostic Code 5293.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 for limitation 
of lumbar motion a 10 percent rating was warranted for slight 
limitation of motion; a 20 percent rating for moderate 
limitation of motion; and a maximum 40 percent rating for a 
severe limitation of motion.  

Also, 38 C.F.R. § 4.71a, Diagnostic Code 5295 for a 
lumbosacral strain provided for a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating was assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation required severe lumbosacral strain that included 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  

Effective September 23, 2002, an intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations all other disabilities, 
whichever method results in the higher evaluation. 
 
The assignment of a rating on the basis of the total duration 
of incapacitating episodes proceeds as follows:  If there are 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks, a 10 percent rating is warranted;  
if at least 2 weeks but less than 4 weeks, a 20 percent 
rating; if at least 4 weeks but less than 6 weeks, a 40 
percent rating; and if at least 6 weeks during the past 12 
months, a 60 percent rating.  38 C.F.R. § 4.71a.

Note (1): For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
constantly present, or nearly so. 

Effective September 26, 2003, a lumbar disorder such as that 
presented in this case is evaluated under the general formula 
for back disorders.  The rating criteria are controlling 
regardless whether there are symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  In this 
respect, a 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine.  Where there is 
unfavorable ankylosis of the entire spine, a 100 percent 
rating is warranted.   

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective date of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the date of the regulatory change.

When comprehensively reviewing the medical evidence of 
record, consideration is warranted as to all compensable 
manifestations of lumbar arthritis under the preceding 
criteria.  Based on those findings, the current assigned 
disability evaluation for the orthopedic impairment is 
substantiated.  Based on the reasons set forth below, 
however, a separate 10 percent rating for neurological 
impairment due to service-connected disability is warranted, 
effective from August 21, 2001.  

Evaluating the veteran's lumbar spine disorder for the period 
from March 30, 1998 to August 20, 2001, the record does not 
show that more than a 10 percent rating is proper.  The 
December 1998  VA examination showed generally a normal range 
of motion, and VA outpatient records provide no contradictory 
evidence.  There was no medical evidence of a moderate 
limitation of lumbar motion to justify a 20 percent rating 
under Diagnostic Code 5292.  The December 1998 examination 
lacked any indication of pain, or other factors corresponding 
to further loss of mobility from functional loss.  Nor for 
that matter, did the veteran clinically present a loss of 
lateral spine motion and/or muscle spasm required for any 
higher evaluation at 38 C.F.R. § 4.71a,  Diagnostic Code 5295 
based on a lumbosacral strain.   

For the term since August 21, 2001 to present, a rating in 
excess of 40 percent is not in order.  Prior to September 26, 
2003, a 40 percent evaluation was the highest schedular 
rating for a limitation of lumbar motion without evidence of 
ankylosis.  The same holds true for the period after the 
regulatory change.  Simply put, while the veteran presents 
evidence of painful lumbar motion, without evidence of 
ankylosis there is no basis for an increased rating.  In this 
regard, the veteran should understand that ankylosis is 
defined as the complete fixation of a joint due to the 
disease process, with fibrous or bony union.  Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996).  Moreover, where as here 
the veteran is already receiving the maximum rating available 
for limitation of motion of the wrist, the provisions of 38 
C.F.R. §§ 4.40, 4.45, do not apply.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

Turning to the criteria for intervertebral disc syndrome as 
an alternate basis to evaluate the veteran's disability, 
several physicians assessed that the appellant had 
degenerative disc disease.  Under the pre-September 23, 2002 
criteria, while the veteran had left lower extremity 
radiculitis, his lumbar pathology was not consistent with the 
recurrent attacks necessary to find a moderate intervertebral 
disc syndrome and assign a 20 percent rating prior to August 
21, 2001.  

The post-September 26, 2003 criteria similarly does not 
support a higher rating than assigned, as the medical 
evidence does not reflect any significant flare-ups, 
hospitalizations or required bedrest due to incapacitating 
episodes.  Nonetheless, for the interval between September 
23, 2002 and September 26, 2003, intervertebral disc syndrome 
may be rated on combined orthopedic and neurological 
impairment.  This additional provision is best considered 
below in the process of the assignment of a separate 
compensable rating for neurologic symptoms.

The relevant treatment history of the veteran's lumbar 
neurological manifestations does, however, warrant the 
assignment of a separate 10 percent rating, based on mild 
incomplete sciatic paralysis of the left lower extremity, 
effective August 21, 2001.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  The August 2001 VA outpatient consultation report 
indicates the first record of these symptoms.  The opinion of 
a July 2005 VA examiner confirmed that in all likelihood the 
impairment to the left ankle and foot was due to back pain.  
The rating criteria for intervertebral disc syndrome in 
effect between September 23, 2002 and September 26, 2003, 
expressly permit evaluation of both orthopedic and 
neurological components of that disorder.  During the 
remaining period under consideration, while the criteria for 
intervertebral disc syndrome are absent such a provision, the 
rating schedule does permit separate ratings for distinct 
manifestations, where not contravening the principle set 
forth in 38 C.F.R. § 4.14 (2007).  Hence, a separate 10 
percent for neurological involvement should be assigned as of 
August 21, 2001.

The Board considered whether the veteran's lumbar disorder 
presents such an exceptional or unusual disability picture as 
to warrant referral of this case to the Director of the VA 
Compensation and Pension Service for a possible 
extraschedular rating.  The veteran alleges that he is unable 
to work due to this service-connected disability, and as 
noted above, the issue of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders is referred to the RO for initial 
adjudication.  Still, the record does not demonstrate that 
the veteran's lumbar arthritis markedly interferes with his 
employment beyond the current assigned rating, or for that 
matter, that it has necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  Accordingly, the claim for a higher initial 
rating for lumbar arthritis due to orthopedic impairment is 
denied.  A separate 10 percent rating for left lower 
extremity sciatica is granted effective August 21, 2001.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent that the 
benefit sought on appeal is granted, the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not otherwise for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to an increased evaluation for lumbar arthritis 
at any time since march 30, 1998, is denied.

A separate 10 percent rating is granted for left lower 
extremity sciatica effective from August 21, 2001, subject to 
the laws and regulations governing the award of monetary 
benefits. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


